Matter of Dash (2016 NY Slip Op 02811)





Matter of Dash


2016 NY Slip Op 02811


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
SANDRA L. SGROI, JJ.


2007-03056	ON

[*1]In the Matter of Jan Alex Dash, a suspended attorney. (Attorney Registration No. 2725034)




DECISION & ORDERMotion by Jan Alex Dash for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Dash was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on January 23, 1996. By decision and order on application of this Court dated June 14, 2007, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against Mr. Dash, and the issues raised were referred to the Honorable Herbert Altman, as Special Referee, to hear and report. By opinion and order of this Court dated May 19, 2009, Mr. Dash was suspended from the practice of law for a period of five years, based on seven charges of professional misconduct (see Matter of Dash, 64 AD3d 242). By decision and order on motion of this Court dated July 16, 2015, Mr. Dash's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current character and general fitness to practice law, including but not limited to, whether he had an obligation to report his suspension to the Bar in the Saint Christopher and Nevis Circuit of the Eastern Carribean Supreme Court, and, if so, whether he fulfilled that obligation.Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Jan Alex Dash is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Jan Alex Dash to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and SGROI, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court